DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiou (US 6,362,961).
In regards to claim 1, Chiou discloses
A connector (Figs.1 and 2), comprising:
a housing (3, 4) having an inserting cavity (interior of CPU cavity 3), a first side (upper side), a second side (lower side) opposite to the first side in a lateral direction of the inserting cavity, a first connecting portion (42) on the first side, and a second connecting portion (42) on the second side;
a heat sink (1) mounted on a top wall of the housing, the heat sink having a base (flat portion of the heat sink), a heat sink body (11) mounted on the base, and a through hole (13, 131) formed at a bottom of the heat sink body and extending laterally through the heat sink body; and
an elastic clip (2) having an elastic lateral beam (straight portion and portion 21) extending laterally through the through hole, the elastic lateral beam has a first end (upper end) and a second end (lower end) opposite to the first end, a first mating connecting portion (20) at the first end of the elastic lateral beam, and a second mating connecting portion (20) at the second end of the elastic lateral beam, the first mating connecting portion engages the first connecting portion and the second mating connecting portion engages the second connecting portion, elastically holding the heat sink on the top wall (Fig.1).
In regards to claim 2, Chiou discloses that the elastic clip has an operating portion (22) at the first end of the elastic lateral beam.
In regards to claim 3, Chiou discloses that the through hole is a recess on a side of the heat sink body adjacent to the base (Fig.2).
In regards to claim 13, Chiou discloses that the elastic lateral beam is an arc-shaped elastic lateral beam bending downwardly (at hooked portion 21).
In regards to claim 16, Chiou discloses that the housing has the top wall (connected to the heat sink), a bottom wall (shown in view in Fig.1), and a pair of side walls (Fig.2, side walls of section 4), the first connecting portion is formed on one of the pair of side walls and the second connecting portion is formed on the other of the pair of side walls (Fig.2).
In regards to claim 17, Chiou discloses that the first connecting portion and the second connecting portion each protrude upwardly from the top wall of the housing (Fig.2).
In regards to claim 18, Chiou discloses that the top wall of the housing has an opening, a bottom of the base of the heat sink body has a boss (connecting to CPU 5) protruding downwardly into the inserting cavity via the opening (Fig.2).
In regards to claim 19, Chiou discloses
A heat sink (Fig.2), comprising:
a base (base portion of the heat sink); and
a heat sink body (11) mounted on the base, a through hole (13, 131) is formed at a bottom of the heat sink body and extends laterally through the heat sink body.
In regards to claim 20, Chiou discloses that a boss (connecting to CPU 5) is disposed at the bottom of the base and protrudes downwardly.

Claims 1-4, 6, 9-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2019/0288448, herein Liu) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claim 1, Liu discloses
A connector (Fig.1), comprising:
a housing (100) having an inserting cavity (interior of housing), a first side (left side), a second side (right side) opposite to the first side in a lateral direction of the inserting cavity, a first connecting portion (100a) on the first side, and a second connecting portion (100a) on the second side;
a heat sink (300) mounted on a top wall of the housing, the heat sink having a base (301), a heat sink body (302) mounted on the base, and a through hole (310) formed at a bottom of the heat sink body and extending laterally through the heat sink body; and
an elastic clip (200) having an elastic lateral beam (210) extending laterally through the through hole, the elastic lateral beam has a first end (220) and a second end (220) opposite to the first end, a first mating connecting portion (200a) at the first end of the elastic lateral beam, and a second mating connecting portion (200a) at the second end of the elastic lateral beam, the first mating connecting portion engages the first connecting portion and the second mating connecting portion engages the second connecting portion, elastically holding the heat sink on the top wall (Fig.1).
In regards to claim 2, Liu discloses that the elastic clip has an operating portion (221) at the first end of the elastic lateral beam.
In regards to claim 3, Liu discloses that the through hole is a recess on a side of the heat sink body adjacent to the base (Fig.1).
In regards to claim 4, Liu discloses that the first connecting portion has a first connecting hole (100a) and the second connecting portion has a second connecting hole (100a), the first mating connecting portion has a first hook (200a) engaging the first connecting hole and the second mating connecting portion has a second hook (200a) engaging the second connecting hole.
In regards to claim 6, Liu discloses that the elastic clip has a pair of elastic lateral beams (Fig.2) and a longitudinal beam (220) connected between the first end of each of the elastic lateral beams, the first mating connecting portion is formed on the longitudinal beam (Fig.2).
In regards to claim 9, Liu discloses that the longitudinal beam is at least partially positioned directly below the heat sink (Fig.1).
In regards to claim 10, Liu discloses that the first hook is formed on the longitudinal beam and positioned at a middle position of the longitudinal beam in a length direction of the longitudinal beam (Fig.2).
In regards to claim 11, Liu discloses that the longitudinal beam has a reinforcing rib (222) protruding inwardly or outwardly, the reinforcing rib extends between opposite ends of the longitudinal beam in a length direction of the longitudinal beam.
In regards to claim 12, Liu discloses that the first mating connecting portion is connected to a lower edge of the longitudinal beam (Fig.2).
In regards to claim 14, Liu discloses that the elastic lateral beams are each connected to an upper edge of the longitudinal beam (Fig.2).
In regards to claim 15, Liu discloses that the elastic clip has an operating portion with a pressing portion (221) on the longitudinal beam, the pressing portion is positioned at a middle position of the longitudinal beam in a length direction of the longitudinal beams and is connected to an upper edge of the longitudinal beam (Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yang (US 7,601,021, herein Yang).
In regards to claim 5, Liu discloses that the second hook is connected into the second connecting hole from an inner side of the second connecting portion facing the first connecting portion (Fig.1), but does not disclose in the same embodiment that the first hook is connected into the first connecting hole from an outer side of the first connecting portion distal to the second connecting portion.
	Yang teaches a connector (Fig.1) comprising a housing (10, 20) having a connecting portion (28) with a connecting hole and an elastic clip (60) with hook (66), wherein the hook is connected into the connecting hole from an outer side of the connecting portion (Figs.1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s first hook to be is connected into the first connecting hole from an outer side of the first connecting portion distal to the second connecting portion as taught by Yang in order to improve engagement of the hooks with the connecting holes.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the elastic clip is one of a pair of adjacent elastic clips, the longitudinal beams of the adjacent elastic clips are positioned on opposite side of the heat sink in the lateral direction, or that a width of the heat sink in the lateral direction is greater than a width of the housing in the lateral direction, the base has a portion corresponding to the through hole with a notch, a pair of opposite sides of the base at the portion are positioned inwardly from the first side and the second side of the housing in the lateral direction.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763